Exhibit 10.4

AQUAVENTURE HOLDINGS LIMITED

 

Key Executive Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

 

In consideration and as a condition of my employment or continued employment by
AquaVenture Holdings Limited (the “Company”) or one or more of its direct or
indirect subsidiaries, and in consideration of my participation in the Company’s
Key Executive Severance Plan (the “Plan”) as a Covered Executive (as defined in
the Plan), I (“employee”) agree:

 

(a)



to disclose and assign to the Company (or as the Company may direct) as its
exclusive property, all inventions, discoveries, innovations, improvements,
trade secrets and technical or business information which I may solely or
jointly develop, conceive, reduce to practice or author during the period of my
employment (1) that relate to the business or the present or demonstrated or
reasonably foreseeable future research or development of the Company or its
direct or indirect subsidiaries or affiliates (collectively, the “Company
Group”), or (2) that result from or are suggested by any work that I may do for
any member of the Company Group or (3) that are otherwise made through the use
of any time, equipment, supplies, facilities, material or secret* or
confidential* information or data of any member of the Company Group.   To the
extent that any court of competent jurisdiction finds that any provision of this
paragraph is unenforceable because it requires the assignment of any invention
in contravention of the law or public policy of that jurisdiction, this
paragraph shall be interpreted to impose only the maximum permissible assignment
obligation;

 

(b)



that all original works of authorship that are made by me (solely or jointly
with others) within the scope of my employment and that are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C. Sec.101), and I further agree, to the extent any
such work is determined not to be a “work made for hire,” that I will disclose
and assign to the Company (or as the Company may direct) as its exclusive
property any such original work of authorship;

 

(c)



to execute, upon the request of the Company, all necessary papers and otherwise
provide proper assistance (at the Company’s expense), during and subsequent to
my employment, to enable the Company to obtain, for itself or any member of the
Company Group or their respective nominees, patents, copyrights, or other legal
protection for such inventions, discoveries, innovations, improvements, original
works of authorship, trade secrets and technical or business information in any
and all countries;

 

(d)



to make and maintain for the Company adequate and current written records of all
such inventions, discoveries, innovations, improvements, original works of
authorship, trade secrets and technical or business information;

 

(e)



at the Company’s request, or upon any termination of my employment, to deliver
to the Company (or as the Company may direct) promptly all items that belong to
any member of the Company Group or that by their nature are for the use of
employees of members of the Company Group only, including, without limitation,
all written and other materials that are of a secret* or confidential* nature
relating to the business of any member of the Company Group;

 

(f)



not to use, publish or otherwise disclose (except as my duties to any member of
the Company Group may require), either during or subsequent to my employment,
any secret* or confidential* information or data of any member of the Company
Group or any information or data of others that any member of the Company Group
is obligated to maintain in confidence;

 

(g)



not to disclose or use in my work with the members of the Company Group any
secret* or confidential* information of others (including any prior employers),
or any inventions or innovations of my own that are not included within the
scope of this agreement;

 

(h)



that the Company may, at any time and without further consent, access and
monitor my usage of information and resources of any member of the Company
Group, including but not limited to: computers, computer software, electronic
mail, on-line services, voice mail, facsimile machines, telephones and
photocopiers;

 





--------------------------------------------------------------------------------

 



(i)



that my employment with the members of the Company Group is “at will” and that
both the employing member of the Company Group and I have the right to terminate
my employment at any time, with or without advance notice and with or without
cause;

 

(j)



that during my employment and for a period of 12 months following the
termination of my employment for any reason,  without first notifying the
Company in writing and obtaining its prior written consent (which may be
withheld, delayed or conditioned for any reason or for no reason in the
Company’s sole and absolute discretion), I (i) will not, directly or indirectly,
whether as owner, partner, shareholder, consultant, agent, employee, co-venturer
or otherwise, engage, participate, assist or invest in any Competing Business
(as hereinafter defined); (ii) will refrain from directly or indirectly
retaining, employing, attempting to employ or recruiting any person who is an
employee or independent contractor of any member of the Company Group, or
otherwise soliciting, inducing or influencing any person to leave employment
with any member of the Company Group (other than terminations of employment of
subordinate employees undertaken in the course of my employment with any member
of the Company Group); and (iii) will refrain from soliciting or encouraging any
customer or supplier to terminate or otherwise modify adversely its business
relationship with any member of the Company Group.  I understand that the
restrictions set forth in this Section (j) are intended to protect the interests
of the Company Group in its secret* or confidential* information or data and
established employee, independent contractor, customer and supplier
relationships and goodwill, and I  agree that such restrictions are reasonable
and appropriate for this purpose.  For purposes of this agreement, the term
“Competing Business” shall mean a business that is (x) competitive with any
business which any member of the Company Group has conducted, or has invested
significant resources in evaluating or preparing to conduct, at any time during
my employment with any member of the Company Group, and (y) is conducted in any
country in the world in which any member of the Company Group has conducted, or
has invested significant resources in evaluating or preparing to conduct, at any
time during my employment with any member of the Company Group.  Notwithstanding
the foregoing, I may own up to two percent (2%) of the outstanding securities of
a publicly held Person which constitutes or is affiliated with a Competing
Business (each, a “Permitted Investments”).  I acknowledge and agree that if I
violate any of the provisions of this Section (j), the running of the period
during which the provisions of this Section (j) will apply will be extended by
the time during which I engage in such violation(s).

 

This agreement supersedes and replaces any existing agreement between any member
of the Company Group and me relating generally to the same subject matter.  This
agreement may not be modified or terminated, in whole or part, except in writing
signed by an authorized representative of the Company and me.  Discharge of my
undertakings in this agreement shall be an obligation of my executors,
administrators, or other legal representatives or assigns.   In the event that
any court of competent jurisdiction concludes that any provision (or portion of
any provision) of this agreement is unenforceable because it conflicts with the
law or public policy of that jurisdiction, the parties agree that the court
should first narrow or otherwise interpret the provision to the extent necessary
to conform it to the law or public policy of that jurisdiction.  In the event
that the court concludes that it is unable to narrow or otherwise interpret the
provision so that it is neither invalid, illegal or otherwise unenforceable, the
validity, legality and enforceability of the remaining provisions shall in no
way be affected or impaired thereby.

 

I represent that, except as stated below, I have no agreements with or
obligations to others in conflict with the foregoing.

 

*These terms are used in the ordinary sense and do not refer to the official
security classifications of the United States or other government.  The Company
generally considers “secret” or “confidential” any information or data that is
not generally known - regardless of whether such information or data is in oral,
written, machine readable or other form.  When in doubt, you should assume that
information or data is secret or confidential unless or until determined
otherwise by the Company.  Without limitation, examples of information or data
that may be of a secret or confidential nature are: drawings, manuals,
notebooks, reports, models, inventions, formulas, processes, machines,
compositions, computer programs, accounting methods, business plans and
information systems.  For further information, you should consult the Company’s
Chief Financial Officer.

 

[Signature Page Follows]





--------------------------------------------------------------------------------

 

 

 

AQUAVENTURE HOLDINGS LIMITED

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

Employee Name:     

 

 

 

 

 

 

Title:

 

 

 

 

 

 

***************************

 

The following are the only agreements to which I am a party that may be in
conflict with the obligations undertaken above:

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Key Executive Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement

 

--------------------------------------------------------------------------------